Citation Nr: 0034083	
Decision Date: 12/29/00    Archive Date: 01/08/01	

DOCKET NO.  96-08 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for left knee 
osteochondritis dissecans, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April to December 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the veteran's 
claim.  

The case was previously before the Board in September 1999 at 
which time the case was remanded to obtain clinical records 
and to afford an orthopedic examination.  That development 
having been completed, the case is again before the Board for 
disposition.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  The left knee osteochondritis dissecans is reflected by 
complaints of pain and manifested primarily by clinical 
observations of a moderate level of subluxation and lateral 
instability and arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for left knee osteochondritis dissecans disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5258 (2000).

2.  A separate rating of 10 percent, and no more, for left 
knee osteochondritis dissecans with degenerative joint 
disease, based on findings of arthritis and pain, is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed with 
regard to the current claim. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Rating by analogy is appropriate where an unlisted condition 
is encountered, with evaluation rendered in accordance with 
the criteria for a listed closely related condition, which 
approximates the anatomical localization, symptomatology and 
functional impairment.  38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 2 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The veteran was afforded a VA examination in June 1995.  
Examination of the left knee did not reveal any tenderness, 
deformity or joint effusion.  He was able to flex both knees 
to 130 degrees.  The left knee was negative to stressful 
maneuvers.  There were crepitations on motion of the left 
knee, however.  He was able to bear weight on his left foot 
and able to take a hop on his left foot without indicating 
any significant pain produced by that maneuver.  Attempting 
to squat, he was unable or unwilling to flex his left knee 
beyond 90 degrees but, otherwise, he was able to assume a 
position of partial squatting and rise from that position 
without any assistance.  Diagnosis was osteochondritis 
dissecans of the left knee.  The examiner also noted the X-
ray findings were equivocal.  

In January 1996 the veteran's private physician Dr. J. B. K., 
provided correspondence outlining the status of the veteran's 
left knee condition.  The veteran indicated that he had 
discomfort present in his left knee for a number of months; 
the pain was reportedly getting progressively worse, with 
giving way, snapping and popping.  He had recently noted some 
progressive shortening of the left leg and a progressive 
bowing of the left knee on standing, weight-bearing 
activities.  X-rays revealed degenerative arthritis of the 
left knee with almost complete obliteration of the medial 
joint compartment of the left knee, however, on lateral view 
there was a large, centimeter and a half osteochondritis 
loose body in the anterior compartment of the joint.  On 
clinical examination, the patient had difficulty extending 
the knee with mechanical patellofemoral crepitation and a 
feeling of catching.  There was no effusion present.  The 
knee joint could be flexed to about 120 degrees and extended 
to about minus 5 degrees.  There was instability present on 
valgus stress of almost 15  degrees.  Neurovascular status 
appeared to be grossly intact.  Clinical impression was 
internal derangement, left knee with loose body.  
Degenerative arthritis, left knee status post angioplasty 
August 1995.  The examiner also indicated that he felt that 
surgical arthroscopy would probably be indicated to remove 
the loose body and visualized the joint for gentle 
debridement.  Such would help the mechanical symptomatology.  
However, the patient had a fairly well advanced degenerative 
arthritis and would probably either need high tibiale 
osteotomy or possibly a total knee replacement arthroplasty 
at some time in the future.  The veteran was scheduled for an 
MRI.

In January 1996 the veteran was afforded a left knee MRI.  
Moderate degenerative arthritis, most marked medially, with 
joint space narrowing, bony spur formation and periarticular 
sclerosis of the bone was appreciated.  The cartilage also 
appeared abnormally thin over the medial femoral condyle and 
medial tibiale plateau.  There was a relatively small joint 
effusion present.  Posteromedial to the joint, there was a 
popliteal cyst.  There was a semicircular 7 x 13 millimeter 
defect in the articular bone of the medial femoral condyle, 
lateral aspect.  The examiner noted it was probably due to 
old osteochondritis dissecans.  There were several bony loose 
bodies visible.  One of those measured 12 millimeters in 
diameter and was posterior to the lateral femoral condyle.  
Another measured 14 millimeters in diameter and was anterior 
to the medial femoral condyle.  There was also probably a 
third 5 x 12 millimeter loose body in the middle part of the 
joint, close to the insertion of the anterior cruciate 
ligament into the tibia.  There was slight ill-defined high 
signal in the trabecular bone of the medial tibiale plateau.  
It was deemed likely to represent a bone bruise.  The medial 
meniscus appeared torn throughout.  Most of this had the 
appearance of a horizontal tear.  Although some parts of the 
meniscus appeared to be amputated, being missing from normal 
location, the anterior and the medial meniscus appeared 
dislocated anteriorly.  The lateral meniscus did not appear 
torn.  Anterior and posterior cruciate ligaments appeared 
intact.  Medial collateral and lateral collateral ligament 
structures also appeared intact.  Impression was degenerative 
arthritis especially in the medial compartment.  Relative 
small joint effusion.  Tear throughout the medial meniscus, 
with anterior dislocation of the anterior and of the medial 
meniscus.  Some bone defects were noted also.  

In February 1996 the veteran was afforded an arthroscopy of 
the left knee with excision of the medial femoral condyle 
plica; excision of degenerative bucket-handle tear of the 
posterior horn in midbody of left medial meniscus.  Also 
performed were removal of three intra-articular cartilaginous 
loose bodies of the left knee joint and synovectomy of the 
left knee.  During the procedure it was difficult to 
visualize the anterior compartment of the joint because of 
marked synovitis, degenerative fraying of the soft tissue, 
which had to be cleared with an incisor.  Once this was done, 
cruciate ligaments were intact.  The anterior lateral 
compartment was cleared with the synovectomy enough to 
visualize the lateral femoral condyle which was intact as was 
the lateral meniscus and proximal lateral tibiale plateau.  
The main pathology was in the trochlear notch.  The 
retropatellar surface appeared to be in good condition as 
could be visualized.  Large osteocartilaginous loose bodies 
times three were removed.  There was a degenerative tear and 
bucket-handling effect on the left medial meniscus.  This was 
surgically excised.  There were degenerative changes in the 
medial femoral condyle almost a Grade 3 osteochondritis and 
there was a defect almost 2 centimeters in the overall 
dimensions on the proximal posteromedial tibial plateau; it 
was down to dense enumerated bone.  No other abnormalities 
were noted.  The veteran's overall prognosis was guarded in 
terms of his long term condition in the knee joint.  
Immediate prognosis was for better mechanical functioning 
knee at the present time post removal of internal derangement 
and loose bodies.  

The veteran was afforded a period of temporary total 
100 percent evaluation pursuant to 38 C.F.R. § 4.30 for the 
period from February 7, 1996, to April 30, 1996.  

Pursuant to a February 1997 supplemental statement of the 
case and decision of the hearings officer, the veteran's 
overall disability for the left knee was increased to 
20 percent except as to any period for which the veteran was 
found to be entitled to a temporary total evaluation for 
convalescence.  The hearings officer noted that the 
disability did not demonstrate severe recurrent subluxation 
or lateral instability of the knee.  Moreover, limitation of 
flexion was not shown to 15 degrees or limitation of 
extension was not shown to 20 degrees.  

The veteran was afforded another VA examination in September 
1997.  He was noted to walk with a limp favoring his left 
lower extremity, which was considerably bowed, and he used a 
cane to support the left leg.  He wore a supporting bandage 
over the left knee.  Examination of the left knee did not 
reveal any effusion, inflammation or tenderness, but there 
was some osteoarthritic deformity.  He was able to stand and 
bear weight on the left foot but was unable to hop on the 
left foot.  He was able to perform a partial squat but was 
limited by the extent to which he could flex his left knee 
and bear weight.  Movement of the left knee revealed 
crepitations.  There was no pain on stressful maneuvers of 
the left knee and the left knee appeared to be stable.  The 
right knee could be flexed to the extent of 125 degrees but 
the left knee was limited to flexion to 116 degrees and could 
not be flexed beyond that point because of both stiffness and 
discomfort.  Diagnosis was internal derangement of the left 
knee with loose bodies, degenerative arthritis of the left 
knee and osteochondritis dissecans of the left knee.  

The veteran was afforded another VA orthopedic examination in 
January 2000.  The veteran reported that his February 1996 
arthroscopy did improve his symptoms somewhat.  However, they 
continued to progress and he had noticed increasing varus 
deformity of his left lower extremity.  Pain had been 
progressive especially on the medial side of his knee, 
despite anti-inflammatories and the use of a Neoprene sleeve 
brace.  He used the cane intermittently.  He currently could 
ambulate approximately two blocks before his knee pain forced 
him to stop.  He would occasionally have flares related to 
any strenuous activity and occasionally related to weather.  
On physical examination the left knee demonstrated a varus 
deformity with weight bearing.  The veteran had a left-sided 
antalgic gait.  Range of motion was from 0 to 125 degrees.  
Pain started at 120 degrees of flexion.  There was no pain 
with extension at 0 degrees.   There was a small effusion 
present.  There was palpable osteophytes over the medial and 
proximal tibial and medial joint line tenderness.  There was 
minimal lateral joint line crepitation.  There was mild 
increased warmth on the left knee compared to the right.  The 
knee was stable to ligamentous testing both in the 
anteroposterior and varus valgus planes.  Diagnosis was left 
knee osteoarthritis as a sequelae of osteochondritis 
dessicans.  

The veteran was afforded a follow-up examination in March 
2000.  Left knee pain was reported as worsening with weight 
bearing.  Subsequent to his surgery in February 1996, the 
veteran developed a valgus deformity with the left knee 
bowing out.  The veteran reported that at some time in the 
future he would need a knee replacement.  He described his 
pain as continuous on a daily basis.  The veteran took anti-
inflammatory pain pills with some effect on the pain.  He was 
able to walk 1  to 1 1/2  blocks, climbing one flight of 
steps or standing for 15 minutes or greater.  He compensates 
for prolonged standing by shifting his weight.  Prolonged 
sitting did not appear to affect his knee.  His range of 
motion was impaired and the veteran stated that it was 
difficult for him to fully extend his knee and he did not 
have full flexion either.  He walked with a moderately severe 
limp, tending to favor his left leg as a result of the pain 
and the deformity.  He indicated that he previously worked in 
auto sales, a job that required good mobility to get to the 
customer and frequent activities involving entering and 
exiting automobiles.  He stated that his limited mobility at 
present made those activities very difficult.  He recently 
was laid off from his job and stated there was some hope in 
the future that he might obtain this work again.  At present, 
the examiner considered him not functionally disabled on a 
daily basis but that his symptoms render activities more 
awkward and uncomfortable.  Examination of the left knee 
revealed a moderate degree of bony deformity, marked by 
osteophytic lesions.  The joint appeared to be relatively 
stable.  There was a roughly 7 degree valgus deformity of the 
knee bowing out.  The veteran was able to flex  his knee to 
120 degrees with mild pain and appeared to be able to fully 
extend his knee as well.  The veteran walked with a 
moderately severe limp, tending to hyperextend his knee with 
weight bearing.  Diagnosis in terms of his knee problem, the 
examiner noted a definite gait disturbance with limited 
mobility as well as discomfort in regards to his left knee 
that would limit any future employment requiring climbing or 
standing more than 15 minutes at a time.  He could, however, 
perform desk-type work, so the service-connected knee 
condition did not prohibit gainful employment.

In this case, the RO has evaluated the veteran's disability 
pursuant to Diagnostic Code 5258, which provides that a 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5258.  The Board 
observes that the disability evaluation would be more 
favorable under different evaluation criteria.

Under 38 C.F.R. § 4.71a, disability of the knee and leg is 
covered by Diagnostic Codes 5256 through 5263.  The board is 
of the opinion that the disability principally manifests by 
knee instability.  Under Diagnostic Code 5257, other 
impairment of the knee, involving recurrent subluxation or 
lateral instability, is rated 30 percent when severe, 20 
percent when moderate, and 10 percent when slight.  However, 
a severe level of subluxation and lateral instability is not 
demonstrated in this instance.  Thus, the preponderance of 
the evidence is against an evaluation in excess of 20 percent 
pursuant to these evaluation criteria.

The Board notes that the disability additionally manifests by 
arthritis.  Arthritis established by X-ray findings is rated 
on the basis of limitation of motion of the joint involved.  
When there is some limitation of motion, but which would be 
rated noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (degenerative arthritis), 5010 
(traumatic arthritis). 

In VAOPGCPREC 23-97 (July 1, 1997), the General Counsel 
stated that when a knee disorder was already rated under 
Diagnostic Code 5257 (subluxation and instability), the 
appellant must also have limitation of motion under 
Diagnostic Codes 5260 and 5261 in order to obtain a separate 
rating for arthritis.  The Board additionally observes that 
in VAOPGCPREC 9-98 (August 14, 1998), the General Counsel 
held that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59.

Among the diagnostic codes potentially applicable to this 
case, Diagnostic Codes 5260 and 5261 are based on range of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Limitation of motion does not reach a compensable level 
pursuant to either Diagnostic Code 5260 or 5261 according to 
clinical findings.  Nevertheless, there is additional 
disability for which a rating could be assigned in this 
instance pursuant to VAOPGCPREC 9-98 for a major joint 
affected by arthritis.  Consequently, the Board finds that a 
separate 10 percent disability evaluation for limitation of 
motion is for application to the case at hand.  However, the 
preponderance of the evidence is against an evaluation in 
excess of such rating.

The Board has considered the possibility of a higher rating 
other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  For example, ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  A review of clinical findings indicates 
that the veteran could perform range of motion testing of the 
disabled joint.  As such clearly establishes that ankylosis 
is not present, the criteria set forth in Diagnostic Code 
5256 pertaining to ankylosis are inapplicable and cannot 
serve as the basis for an increased rating.  The veteran's 
pain, likewise. has not been clinically demonstrated to 
produce functional impairment beyond that already 
contemplated.

In this regard, the Board notes that VA is required to take 
pain symptoms and weakness into account, to the extent they 
are supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. § 4.40; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAGCOPPREC 9-98 (Aug. 14, 1998).  However, there is 
insufficient evidence of functional loss and left knee 
pathology to support a conclusion that a rating in excess of 
20 percent is warranted.  See 38 C.F.R. §§ 4.40 and 4.45; 
DeLuca, supra.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to an increased rating.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's has caused marked interference with employment 
beyond that which is contemplated under the schedular 
criteria, or that there has been any necessary inpatient 
care.  Thus, there is no basis for consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
There is nothing in the evidence of record to indicate that 
the application of the regular schedular standards is 
impractical in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for post operative left 
knee osteochondritis dissecans is denied. 

A separate rating of 10 percent, and no more, for arthritis 
of the left knee is granted.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals







